Citation Nr: 1735584	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-36 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1952 to September 1954, and served in the Korean Conflict.  The Veteran received multiple awards and medals including the Merit Unit Commendation and the Korean Service Ribbon with one Bronze Service Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his September 2010 VA Form 9 (substantive appeal), the Veteran requested that a Decision Review Officer (DRO) hearing be scheduled before a Travel Board hearing.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing has been associated with the claims file.  A June 2016 letter advised the Veteran that a DRO hearing was scheduled for June 2016.  The Veteran's representative withdrew the Veteran's request for a DRO hearing in a June 2016 letter.  Therefore, the Veteran's request for a DRO hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The case was previously before the Board in January 2012, at which time, the Board remanded the issue of service connection for an acquired psychiatric disability to include PTSD to the Agency of Original Jurisdiction (AOJ) for additional development, including, scheduling a VA examination to determine the nature, and etiology of any psychiatric disability to include PTSD.  The Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2016).



FINDING OF FACT

A current acquired psychiatric disorder, characterized as other specified trauma and stressor-related disorder, is at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, characterized as other specified trauma and stressor-related disorder, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that any deficiencies with regard to the duty to notify or assist is non-prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  Psychoses are listed as a chronic condition under 38 C.F.R. § 3.309(a); therefore, as the Veteran has not been diagnosed as having a psychosis, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 do not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 446-449 (1995) (en banc).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66(1993); see also 38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.304 (f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394(1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128(1997); Moreau v. Brown, 9 Vet. App. 389(1996); Dizoglio v. Brown, 9 Vet. App. 163(1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283(1994).  

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190(1991), aff'd on recon., 1 Vet. App. 406(1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

III. Service Connection for an Acquired Psychiatric Disorder

The Veteran claims entitlement for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) related to stressor incidents during his service as a tank repairman during the Korean War.

At the October 2011 Travel Board hearing, the Veteran testified that he was in constant fear for his life during the Korean Conflict.  He testified that he was responsible for repairing vehicles on the front lines; he slept in tents near the front lines; and he occasionally served on guard duty; and was thereby exposed to constant combat.  The Veteran testified that he witnessed incoming enemy fire, landmines being detonated, shells exploding, and fellow service members being injured.  The Veteran testified that as a result of his experience, he has had problems with sleeping, anxiety, being withdrawn, and being easily startled by the sound of gunshots.

The Veteran submitted photographic evidence, which he testified, showed military tanks near the front lines, soldiers walking to the front lines, smoke clouds in the background from shells going off, and the Veteran standing next to a group of tents holding a weapon.  The photographs have been associated with the Veteran's file.

The Veteran had honorable active service in the United States Army from October 1952 to September 1954.  The Veteran received multiple awards and medals including the Merit Unit Commendation, the Republic of Korea Presidential Unit Citation, and the Korean Service Ribbon with one Bronze Service Star.  Military personnel records reflect that the Veteran received an award of the Commendation Ribbon with Metal Pendant.  The citation stated that the Veteran served as a truck vehicle repairman and performed his duty in an exemplary manner without regard for his own personal interest, and spent many hours repairing combat vehicles.

The Board notes, that in September 2009, the Personnel Information Exchange System (PIES) indicated that the Veteran's service treatment and personnel records may have been lost due to a fire at the National Personnel Records Center (NPRC) in July 1973.  The only service treatment records, which have been obtained, are silent as to any complaints, treatment or clinical diagnosis for any acquired psychiatric disorder.

Post-service VA treatment records reflect a diagnosis of PTSD in April 2001.  The Veteran reported that he was a mechanic in service and was on the front lines during the Korean Conflict.  He reported that during his time in service he often saw enemy soldiers just over the hill, that his area was subjected to mortar attacks every night, that many men died around him, and that there were many near misses where he almost died.  The Veteran reported having intrusive thoughts, nightmares, avoidance, numbing, and an exaggerated startle response.  He reported that he had been married for years, and his spouse and children were supportive.  VA treatment records in January 2002 reflect a positive screen for PTSD and depression.  Subsequent VA treatment record include a March 2006 VA nursing note documenting a positive PTSD screen; however, these records also show several negative PTSD screens including in December 2007.  

VA treatment records in March 2006 reflect a positive PTSD screen, which noted that the Veteran had nightmares, avoidance, was easily startled, and felt numb and detached from others.  The Veteran reported that the stressful event that he experienced was related to his military service.

The Veteran was afforded a VA examination in August 2016.  The examiner did not diagnose the Veteran with PTSD.  The examiner opined that the Veteran did not meet the criteria for a diagnosis for PTSD because his mental health symptoms were not severe or frequent enough to represent PTSD, but that there were indications of subthreshold PTSD symptoms.  The examiner also noted that two of the Veteran's claimed stressors were adequate to support a diagnosis of PTSD, and the stressors were related to the Veteran's fear of hostile military or terrorist activity.  The examiner opined that it was more likely than not (greater than 50% probability) that the Veteran's other specified trauma and stressor-related disorder, adjustment-like disorders with prolonged duration of more than 6 months without prolonged duration of stressor resulted from the traumas he endured while serving in the Korean War.  The examiner also found that the Veteran met most of the PTSD diagnostic criteria, with the exception of criterion d, negative alterations in cognitions and mood associated with the traumatic events, beginning or worsening after the traumatic event occurred.

The August 2016 examination also reflects a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the Veteran was experiencing symptoms of anxiety and sadness related to limitations associated with the amputation of his left leg.  The examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis, without resorting to speculation, because some symptoms, such as his irritability, trouble concentrating, and anxiety characterized both mental health conditions.  The examiner opined that that it was more likely than not (greater than a 50% probability) that the Veteran's adjustment disorder with mixed anxiety and depressed mood was directly associated with limitations in his activities due to the loss of his left leg.

On review, the Board finds that the evidence supports a finding that the Veteran is currently diagnosed as having other specified trauma and stressor-related disorder as the most recent VA examiner found that the Veteran did not meet all of the diagnostic criteria for a diagnosis of PTSD.  The August 2016 VA examiner noted that two of the Veteran's reported stressors were adequate to support a diagnosis of PTSD, and the stressors were related to the Veteran's fear of hostile military or terrorist activity; however, a PTSD diagnosis could not be rendered based on the Veteran not meeting all of the required criteria.  He found instead that the Veteran had subthreshold PTSD symptoms, which more likely than not resulted from the traumas he endured while serving in the Korean Conflict.  Further, the other diagnoses of PTSD of record, in 2001 and 2006, were rendered outside of the appeal period, and thus, may not serve to establish a current diagnosis sufficient to meet the service connection requirements.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current-disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim where there was a possible inservice diagnosis, followed shortly by the appellant's claim and a VA examination finding of no diagnosed disorder).  The current VA examiner did relate the other specified trauma and stressor-related disorder diagnosis to the Veteran's stressor of a fear of hostile military or terrorist activity.  

Additionally, as to the other diagnosis rendered by the 2016 VA examiner, adjustment disorder with mixed anxiety and depressed mood, the examiner indicated that such diagnosis was directly associated with limitations in the Veteran's activities due to the loss of his left leg, a nonservice-connected disability.  There is no competent and credible opinion to the contrary, and as such, service connection for this disability is not warranted.  Based on the foregoing discussion, however, service connection is warranted for an acquired psychiatric disorder, characterized as other specified trauma and stressor-related disorder.



ORDER

Service connection for an acquired psychiatric disorder, characterized as other specified trauma and stressor-related disorder, is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


